Citation Nr: 9921665	
Decision Date: 08/02/99    Archive Date: 08/12/99

DOCKET NO.  91-48 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1981 to 
November 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1990 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied service connection for 
"female problems," a bilateral knee disorder, and PTSD.

The Board remanded this case in December 1991 and June 1994 
for additional development, consisting of obtaining treatment 
records which had not been previously secured.  Thereafter, 
the RO accomplished the additional development and returned 
the claims file to the Board.  

In September 1996, the Board denied service connection for a 
gynecological disorder and remanded the issues of service 
connection for PTSD and disorders of the right and left knee 
for additional development.  This development was to include 
obtaining additional treatment records, affording the veteran 
an opportunity to submit any evidence which might corroborate 
her allegations, and affording her appropriate VA 
examinations.  The RO accomplished the additional development 
and, by a March 1999 rating decision, the RO granted service 
connection for bilateral patellar chondromalacia.  This grant 
represents a complete resolution of the appeal with regard to 
the issues of entitlement to service connection for disorders 
of the right and left knee.  Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).  If the veteran desires to challenge the 
disability rating assigned for his bilateral patellar 
chondromalacia, she is required to file a timely notice of 
disagreement with the March 1999 rating decision.  We note 
that she was so informed in a March 1999 letter.

Additionally, by a March 1999 supplemental statement of the 
case, the RO denied service connection for PTSD.  
Accordingly, the decision of the Board herein is limited to 
the issue of entitlement to service connection for PTSD.





FINDINGS OF FACT

1. The veteran has a current medical diagnosis of PTSD which 
relates the diagnosis to her claimed inservice "personal 
trauma and personal assault."

2. The veteran's claimed inservice stressors are not related 
to combat.

3. The veteran's reported stressors are not sufficiently 
supported by service records or other credible supporting 
evidence from any source.

4. There are no medical evaluations that have diagnosed PTSD 
based upon actual, verified, or credible experiences 
during active duty.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's DD 214, Certificate of Release or Discharge 
from Active Duty, reflects that she served on active duty 
from October 1981 to November 1988.  Her primary specialties 
were executive administrative assistant and administrative 
NCO (Non-Commissioned Officer).  The character of the 
veteran's discharge was honorable.

The veteran's May 1981 Report of Medical Examination shows 
that she had a normal psychiatric evaluation and her Report 
of Medical History is negative for depression or excessive 
worry.  A December 1982 treatment record from the mental 
hygiene clinic notes that the veteran had a history of 
chronic tension headaches which had increased during the 
pervious year with induction into the Army.  A September 1983 
Report of Medical Examination shows that she was 
psychiatrically normal.  An October 1983 report from a 
dietitian notes a recommendation of referral to a mental 
health worker for behavior modification.  In August 1985, the 
veteran's chief complaint was headache and she reported that 
she was "burned out."  She also reported that she took 
classes at night and worked at a word processor all day.  She 
complained that she felt exhausted and needed a less 
stressful job.  The examiner noted that a review of the 
veteran's chart revealed multiple recurrences of a few 
specific problems; consisting of migraine headaches, upper 
respiratory problems versus allergies, and many recurrences 
of vaginal infections.  It was also noted that her biggest 
problem was migraine headaches which were worsened by tension 
type headaches.  An April 1985 Report of Medical Examination 
shows that the veteran was psychiatrically normal.  A July 
1988 Emergency Care and Treatment report reflects that the 
veteran was requesting a prescription refill and notes that 
she was under a lot of stress in transportation and had a 
history of migraine headaches once or twice per week.  A 
Mental Health Clinic report, dated in October 1987, shows 
that the veteran was seen for follow-up regarding job 
problems, overweight, and attitude about the United States 
Army.  It was noted that the veteran was going PCS (permanent 
change of station) to Korea and wanted out of the army.  The 
assessment was occupational problems.  Upon separation 
examination in August 1988, the veteran had a normal 
psychiatric evaluation; however, she reported a history of 
depression and excessive worry.  The examiner elaborated that 
the veteran had experienced mild depression since assigned to 
Japan.

The veteran's November 1988 VA Form 21-526, Veteran's 
Application for Compensation or Pension, includes a claim of 
"nervous stomach" since 1986.  

In December 1989, the veteran was referred for psychiatric 
consultation for evaluation of her nervous stomach/sleeping 
problems.  A January 1990 report of psychiatric evaluation 
reflects that, for five weeks, the veteran had been in 
receipt of treatment from the Mental Health Clinic in Student 
Health Services at "Cal State Dominguez" where she was a 
full-time student.  It was noted that the veteran began 
seeing the psychologist because she was not sleeping well and 
was having family problems.  She also reported that she began 
treatment originally because of problems which she had in the 
military.  Specifically, the veteran reported that, while in 
the military, she received counseling from an Army Chaplain 
who had a degree in psychology, because, as she had a top 
security clearance, she did not want visits to a mental 
health facility on her record.  Initially, the veteran 
reported that she sought treatment because of job pressures 
and pressures of "everyday military life" and, later during 
the examination, the veteran recalled serious problems she 
had with a colonel who was verbally abusive towards her for 
18 months.  She also recalled that, on two occasions, he was 
also physically assaultive.  The veteran stated that she 
reported this to her immediate supervisor and there were 
witnesses to the colonel's physical violence; however, 
nothing was done about her complaints and she was told that 
she should not take the colonel's behavior personally.  The 
examiner commented that the veteran "remains emotionally 
distraught as a result of these experiences and can't get 
them out of her mind."  The diagnosis was PTSD, delayed.

The RO received a statement from the veteran in June 1990 
which recounted her stressful experiences during service.  
Specifically, she recalled that she endured daily verbal 
abuse and almost daily "punches in the arm" ("which got 
harder and harder each day") by a superior officer for whom 
she worked as a secretary.  She also recalled public 
humiliation by this officer and one occasion in which she was 
"grabbed by the arm and pulled into office against" her 
will.  The veteran claimed that, since July 1987 when she 
left Germany, she has experienced sleepless nights, very bad 
dreams when she does fall asleep, consistent nervous stomach, 
very low self-esteem, deep depression, and severe headaches.  
She also claimed that the mental abuse which she experienced 
during service has caused her weight problem and affected her 
high blood pressure.  The veteran stated that she was blamed 
when things which were her responsibility went wrong as well 
things for which a civilian secretary was responsible.  She 
stated that, after about two months on the job, the colonel 
started to yell at her when things were not getting done 
around the office; however, he never yelled at the civilian 
secretary or raised his voice at the staff sergeant who was 
head clerk in the office.  The veteran recalled that she was 
humiliated in front of subordinates and seniors on several 
occasions.  She provided examples of the colonel's language 
consisting of "goddamn it, can't you do a goddamn thing 
right," "where in the hell is my goddamn coffee," "what 
the sam-hell is wrong with you?" or "[y]ou're a goddamn 
sergeant in this goddamn United States Army ...etc."  She 
recollected that, when she was placed on the over weight 
program, she felt degraded when the colonel insisted that she 
get weighed-in in front of the entire office and announced 
what her weight was for all to hear.  The veteran remembered 
that she went home in tears most nights.  She reported that, 
although everyone knew that she was enrolled in night school, 
the colonel insisted that she work late even when others 
offered to take her place.  The veteran stated that her 
superiors in the office discouraged her from reporting this 
abuse; however, several staff members witnessed this 
treatment and her superiors knew of the abuse.  She stated 
that she never filed a complaint against the colonel because 
she was told that he could make trouble for her, and she was 
scared and intimidated.  

VA outpatient treatment records show that, in August 1990, 
the veteran was given a psychiatric referral for evaluation 
of insomnia and compulsive overeating.  Thereafter, she was 
referred to the Day Hospital for further evaluation and 
treatment.  These records include a September 1990 treatment 
report which notes longstanding reactive dysthymia relative 
to identity and parental abandonment by biological father and 
criticism by both grandparents in childhood.  These records 
also include notations of depression.

Private treatment records from the Student Health Center at 
California State University, Dominguez Hills, reflect that, 
in May 1989, the veteran stated that she was going to 
psychiatric counseling for her problems, e.g., insomnia.  An 
assessment including depression is noted.  

In September 1996, the Board remanded the issue of 
entitlement to service connection for PTSD to the RO for 
additional development to include obtaining medical records 
which were not already of record, informing the veteran that 
the record did not confirm her stressors as required for a 
grant of service connection for PTSD and affording her an 
opportunity to submit any evidence which might corroborate 
her allegations, and taking appropriate action to confirm the 
stressors alleged by the veteran to include obtaining her 
service administrative records.

By an October 1996 letter from the RO, the veteran was 
requested to furnish the name and address of any physicians 
who had treated her in the recent past for psychiatric 
problems.  She was further advised that a review of her 
claims folder, as it stood, did not confirm her stressors for 
PTSD.  Accordingly, the veteran was given 60 days to furnish 
any evidence she may have to corroborate her claim, to 
include statements of individuals who she indicated had 
witnessed her stressors.  The claims file does not include a 
response to this request for evidence from the veteran.

In November 1998, the RO received the veteran's DA Form 2-1, 
service personnel records, which show that she had overseas 
service in Germany, Belgium, and Japan.  These records also 
reflect that the veteran was PFC (Private First Class) upon 
induction in October 1981, she was promoted to SP4 
(Specialist 4) in April 1983, SP5 in December 1984, and SGT 
(Sergeant) effective from October 1985.

Pertinent Law and Regulations

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a pre-existing 
injury suffered, or disease contracted, in the line of duty.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  
Where a veteran served ninety days or more during a period of 
war or during peacetime service after December 31, 1946, and 
a psychosis becomes manifest to a degree of ten percent 
within one year of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
a disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Under the provisions of 38 C.F.R. § 3.304(f), service 
connection for PTSD requires (1) medical evidence 
establishing a clear diagnosis of the condition, (2) credible 
supporting evidence that the claimed inservice stressor(s) 
actually occurred, and (3) a link, established by medical 
evidence, between current symptomatology and a claimed 
inservice stressor.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 
(1996).  If the claimed stressor is related to combat, 
service department evidence that the veteran engaged in 
combat or that she was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
C.F.R. § 3.304(f). 

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has set forth the 
analytical framework for establishing the presence of a 
recognizable stressor, the essential prerequisite to support 
a diagnosis of PTSD and entitlement to service connection.  
There are two major components to this analysis: first, it 
must be established whether the evidence demonstrates that 
stressful events occurred and, second, it must be established 
whether the stressful events are sufficient to support a 
diagnosis of PTSD.  Cohen; Moreau; Zarycki v. Brown, 6 Vet. 
App. 91 (1993).  Regarding combat-related service, the Court 
articulated a two-step process of determining whether a 
veteran "engaged in combat with the enemy."  However, there 
is no allegation or evidence in this case that the veteran 
served in combat.  

If the evidence does not show that the veteran was engaged in 
combat, there must be corroborative evidence of the claimed 
stressor(s).  See 38 U.S.C.A. § 1154(b) (West 1991); Zarycki.  
The Court has recently held that "credible supporting 
evidence" means that the veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  See Cohen; Moreau; and Dizoglio v. 
Brown, 9 Vet. App. 163 (1996).

Veterans who claim service connection for disabilities due to 
an in-service personal assault face unique problems 
documenting their claims.  A stressor development letter 
specifically tailored for personal assault cases should be 
sent to the veteran.  The Board is aware that many incidents 
of personal assault are not officially reported and that 
victims of this type of in-service trauma may find it 
difficult to produce evidence to support the occurrence of 
the stressor.  However, alternate sources are available that 
may provide credible support to a claim of an inservice 
personal assault.  These include medical or counseling 
treatment records following the incident, military or 
civilian police reports, reports from crisis intervention or 
other emergency centers, statements from confidants such as 
family members, roommates, clergy, or fellow service members, 
or copies of personal diaries or journals.  VA Adjudication 
Manual M21-1 (M21-1), Part III, 5.14(c) (February 20, 1996); 
and former M21-1, Part III, 7.46c(2) (October 11, 1995).

It is noted that behavior changes that occurred at the time 
of the incident may indicate the occurrence of an in-service 
stressor.  Examples of such behavior changes include, but are 
not limited to: visits to a medical or counseling clinic or 
dispensary without a specific diagnosis or specific ailment; 
sudden requests that the veteran's military occupational 
series or duty assignment be changed without other 
justification; lay statements indicating increased use or 
abuse of leave without an apparent reason such as family 
obligations or family illnesses; changes in performance and 
performance evaluations; lay statements describing episodes 
of depression, panic attacks, or anxiety with no identifiable 
reasons for the episodes; increased or decreased use of 
prescription medications; increased use of over-the-counter 
medications; evidence of substance abuse such as alcohol or 
drugs; increased disregard for military or civilian 
authority; obsessive behavior such as overeating or 
undereating; pregnancy tests at the time of the incident; 
increased interest in test for sexually transmitted diseases; 
unexplained economic or social behavior changes; treatment 
for physical injuries around the time of the claimed trauma 
but not reported as a result of the trauma; or breakup of a 
primary relationship.  In personal assault claims, secondary 
evidence may need interpretation by a clinician, especially 
if it involves behavior changes.  Evidence that documents 
such behavior changes may require interpretation in 
relationship to the medical diagnosis by a VA 
neuropsychiatric physician.  VA Adjudication Manual M21-1 
(M21-1), Part III, 5.14(c); and former M21-1, Part III, 
7.46c(2) (October 11, 1995).  The Court has held that the 
Manual M21-1 provisions in Manual M21-1, part III, 7.46 and 
5.14(c), dealing with PTSD are substantive rules that are the 
equivalent of VA regulations.  Cohen; YR v. West, 11 Vet. 
App. 393, 398-99 (1998).  

In West v. Brown, 7 Vet. App. 70 (1994), the Court held that 
the sufficiency of a stressor is a medical determination.  
Adjudicators may not make a determination on this point in 
the absence of independent medical evidence.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

In Cohen, the Court pointed out that the VA had adopted the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) in amending 38 C.F.R. §§ 4.125, 4.126, and that the 
standard regarding assessing the sufficiency of a stressor 
was now a more subjective one.  See 61 Fed. Reg. 52695-52702 
(1996).  The Court took judicial notice of the fact that the 
shift in diagnostic criteria changed from an objective 
("would evoke ... in almost anyone") standard in assessing 
whether a stressor is sufficient to trigger PTSD to a 
subjective standard.  The criteria now require exposure to a 
traumatic event and response involving intense fear, 
helplessness, or horror.  A more susceptible individual may 
have PTSD based on exposure to a stressor that would not 
necessarily have the same effect on "almost everyone."  The 
sufficiency of a stressor is, accordingly, now a clinical 
determination for the examining mental health professional.  
Cohen, at 153.  The Court also noted that where "there has 
been an 'unequivocal' diagnosis of PTSD by mental heath 
professionals, the adjudicators must presume that the 
diagnosis was made in accordance with the applicable DSM 
criteria as to both adequacy of symptomatology and 
sufficiency of the stressor (or stressors)."  Cohen, at 153.

In a more recent case, the Court noted that although it had 
previously stated that "'something more than medical nexus 
evidence is required to fulfill the requirement for 'credible 
supporting evidence' and that '[a]n opinion by a mental 
health professional based on a post service examination of 
the veteran cannot be used to establish the occurrence of a 
stressor,'" those statements did not apply to PTSD arising 
from personal assault.  Patton v. West, 12 Vet. App. 272, 280 
(1999) (citations omitted).  In that decision the Court also 
stated that the RO was responsible for assisting a claimant 
in a personal-assault claim by, in part, furnishing a 
clinical evaluation of behavior evidence.  

Analysis

Well Groundedness and Duty to Assist:  The initial question 
before the Board is whether the veteran has submitted a well 
grounded claim as required by 38 U.S.C.A. § 5107.  A well-
grounded claim is one which is plausible or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
More specifically, the Court has indicated that a veteran 
seeking service connection for PTSD must satisfy the initial 
burden of submitting a well grounded claim by furnishing (1) 
medical evidence of a current disability, (2) medical or lay 
evidence of an in-service stressor, and (3) medical evidence 
of a nexus between service and the current PTSD disability.  
See Cohen v. Brown, 10 Vet. App. 128 (1997).

Here, the evidence consists of (1) a January 1990 report of 
VA examination which provides a diagnosis of PTSD (presumed 
to include the adequacy of the PTSD symptomatology and the 
sufficiency of the claimed in-service stressor), (2) the 
veteran's own statement of inservice stressors (which the 
Board presumes to be true for purposes of determining whether 
her claim is well-grounded, see King v. Brown, 5 Vet. App. 19 
(1993)), and (3) medical evidence of a nexus between service 
and the current PTSD disability, in the form of the January 
1990 report of VA examination which relates PTSD to one or 
more of the claimed in-service stressors.  Based on the 
foregoing, the Board concludes that the veteran has submitted 
a well-grounded claim for service connection for PTSD.  

Because the veteran has submitted a well-grounded claim, VA 
has a duty to assist in the development of facts pertinent to 
her claim.  38 U.S.C.A. § 5107(a).  

In an October 1996 letter, the RO requested that the veteran 
provide the name and address of any physicians who had 
treated her in the recent past for psychiatric problems and 
any evidence she may have to corroborate her claim, to 
include statements of individuals who she indicated had 
witnessed her stressors.  No response from the veteran to 
this request is contained in the claims file.  

The veteran has been notified that the record did not confirm 
her stressors as required for a grant of service connection 
for PTSD and she has been requested to provide additional 
evidence which might corroborate her allegations.  However, 
she has not responded to this request.  In this regard, the 
Board notes that the Court has said that the duty to assist 
is not a one way street and that if a veteran wishes help, 
she cannot passively wait for it in those circumstances where 
she may or should have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 191 (1991).  The record is otherwise devoid of any 
indication that there is other relevant evidence available, 
such as letters to relatives or friends, potential 
corroborating testimony from such individuals, or the like, 
which might assist the Board in reaching a decision on the 
claim of service connection for PTSD or that there are other 
possible sources for corroboration of the stressors.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible and that no further assistance to the veteran in 
developing the facts pertinent to this claim is required to 
comply with the duty to assist the veteran as mandated by 38 
U.S.C.A. § 5107(a).

Entitlement to Service Connection for PTSD:  At the outset, 
it must be reiterated that the only issue now before the 
Board regarding a psychiatric disorder is entitlement to 
service connection for PTSD.  Accordingly, this decision will 
not adjudicate service connection for any other psychiatric 
disorder.  

The starting point for any determination with regard to PTSD 
is whether there is a "stressor."  Under the controlling 
regulation, there must be credible supporting evidence that 
the claimed inservice stressor(s) actually occurred.  38 
C.F.R. § 3.304(f).  The existence of an event alleged as a 
"stressor" that results in PTSD, though not the adequacy of 
the alleged event to cause PTSD, is an adjudicative, not a 
medical determination.  Zarycki.

As the veteran did not engage in combat and as her reported 
stressors are not related to combat, her assertions, standing 
alone, cannot as a matter of law provide evidence to 
establish that an inservice event claimed as a stressor 
occurred.  See Dizoglio.  This does not mean that she cannot 
establish that the alleged inservice events occurred, it only 
means that other "credible supporting evidence from any 
source" is necessary.  See Cohen.  Since there is a clear 
diagnosis of PTSD, it must then be determined whether there 
is "credible supporting evidence from any source" of the 
veteran's alleged stressors.  

The January 1990 report of VA examination contains the only 
diagnosis of PTSD reflected in the record.  In the January 
1990 VA examination report, the physician noted that the 
veteran had been verbally abused and, on two occasions, 
physically assaulted by the colonel for whom she worked.  
However, there is no evidence to support the veteran's 
allegations.  Although her service medical records reflect an 
assessment of occupational problems and show that she was 
treated in the mental hygiene clinic for chronic tension 
headaches and "burn out" due to having to work at a word 
processor all day, taking classes at night, and experiencing 
multiple recurrences of migraine headaches, upper respiratory 
problems, and vaginal infections, this evidence contains no 
mention whatsoever of verbal abuse or physical assault on any 
occasion. 

Similarly, the veteran's VA outpatient treatment records 
reflect that she was given a psychiatric referral for 
evaluation of insomnia and compulsive overeating.  These 
records note longstanding reactive dysthymia relative to 
identity and parental abandonment by biological father and 
criticism by both grandparents in childhood; however, they 
contain no mention of verbal or physical abuse during her 
military service.  The veteran's private treatment records 
show that she was in receipt of psychiatric treatment for 
"her problems" but they also make no mention of verbal or 
physical abuse during her period of military service. 

Although the physician who conducted January 1990 VA 
examination reported that the veteran's PTSD was related to 
verbal abuse and physical assault which the veteran 
experienced during her military service, this diagnosis was 
based on the history of stressor provided by the veteran.  
Though the veteran may have been exposed to some stressful 
situations in service, these situations are, at present, 
unverified.  Her lay statements regarding the existence of 
such stressors is insufficient to establish the occurrence of 
the stressors in question, in the absence of corroborating 
"credible supporting evidence."

Lacking any evidence tending to corroborate the verbal abuse 
and physical assault to which the veteran claims to have been 
subjected, the Board finds that the incidents are unsupported 
by credible evidence.  When the veteran was provided another 
opportunity to submit supporting evidence, there was no 
response.  Thus, while the veteran does have a diagnosis of 
PTSD related to purported in-service stressors, those 
stressors are not shown by satisfactory evidence to have 
occurred. Having so concluded, the Board finds a 
preponderance of the credible evidence is against the claim 
and that neither a VA psychiatric examination nor further 
interpretation by a clinician of the inservice 
symptoms/behavior is necessary.  See M21-1, Part III, 
5.14(c); Patton.   


ORDER

Entitlement to service connection for PTSD is denied.  





		
	M. Sabulsky
	Member, Board of Veterans' Appeals

 

